FILED
                                                                      JULY 19, 2016
                                                               In the Office of the Clerk of Court
                                                             WA State Court of Appeals, Division III




           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION THREE

In re the Matter of the Involuntary           )
Treatment of                                  )        No. 33612-3-111
                                              )
                                              )
                                              )        UNPUBLISHED OPINION
J.E.H.                                        )
                                              )


         FEARING, C.J. -Joshua Henry appeals a trial court ruling ordering his

involuntary confinement for one hundred eighty days for schizophrenia treatment.

Joshua Henry is a fictitious name. Henry contends the trial court lacked sufficient

evidence to commit him for involuntary treatment. Because clear, cogent, and

convincing evidence supports the superior court's findings of fact and the findings

support the conclusions oflaw, we affirm the trial court's order.

                                          FACTS

         One September 2014 night, Joshua Henry broke a window and entered a

commercial building in Walla Walla. Witnesses called police, who arrived and found
No. 33612-3-III
In re Involuntary Treatment ofJ.E.H


Henry locked in a back room. Henry told the officers that he owned the building and that

they trespassed on his property. Further investigation revealed that the Tucker Living

Trust, not Joshua Henry, owned the building.

      The State of Washington charged Joshua Henry with second degree burglary and

two misdemeanors. In March 2015, the Walla Walla County Superior Court ordered a

stay of proceedings pending Henry's stay in Eastern State Hospital for a forty-five day

mental health evaluation. After evaluating Henry, Eastern State Hospital psychologist

Randall Strandquist diagnosed Henry with schizophrenia and concluded that Henry did

not possess the capacity to understand legal proceedings against him. Dr. Strandquist

reported his findings to the Walla Walla County Superior Court and recommended that

Henry be evaluated for civil commitment. On May 13, 2015, the Walla Walla County

Superior Court dismissed the charges against Henry without prejudice pursuant to refile

pursuant to RCW 10.77.086(4).

                                      PROCEDURE

      In late May 2015, Randall Strandquist and psychiatrist Lawrence Martin filed, in

Spokane County Superior Court, a petition and supporting affidavits to detain Joshua

Henry for one hundred and eighty days of involuntary treatment. The petition alleged

that Henry required hospitalization because, due to his mental disorder, he presented a

substantial likelihood of repeating similar criminal acts if released into the community

without treatment.

                                             2
No. 33612-3-III
In re Involuntary Treatment ofJ.E.H


       At a June 2015 hearing on the petition for involuntary confinement, Lawrence

Martin testified that Joshua Henry possesses grandiose delusions, including a belief that

he is a Korean War hero who served from 1996 to 1998, that he rescued a wounded

soldier in mid-air by jumping from a helicopter attached to a bungee cord and catching

the falling soldier in his arms, that he suffers from extensive war wounds, and that he is

an Indian chief called ChiefWooky Wooky. Historians will note that the Korean War

occurred between 1950 and 1953. Dr. Martin also testified that Joshua Henry denies

suffering anything more than posttraumatic stress disorder, continues to believe he owns

the building he unlawfully entered, will not take medication, and will not seek needed

treatment if released from Eastern State Hospital. During the hearing, Henry testified he

suffers from no mental illness. Therefore, he refuses to take medication or seek

treatment. Henry explained that he inherited the Walla Walla commercial building from

Henry Ford III and that he also owns a Wells Fargo Bank.

       The Spokane County Superior Court commissioner granted the petition for

involuntary treatment. In findings of fact and conclusions of law entered, the court

incorporated the allegations of the parties and the supporting affidavits of the medical

professionals. The court found a substantial likelihood that Joshua Henry, because of a

mental disorder, would repeat acts similar to those crimes that the Walla Walla County

Superior Court dismissed. Accordingly, the court ordered Henry to submit to one
                                                                                             t
hundred and eighty days of involuntary treatment.

                                             3
No. 33612-3-111
In re Involuntary Treatment ofJ.E.H.


       Joshua Henry appealed the order of involuntary treatment. He has since

completed the one hundred and eighty days of treatment. We, nonetheless, entertain

Henry's appeal because the order of confinement and treatment holds collateral

consequences for future commitment determinations. In re Det. of MK., 168 Wn. App.

621, 625-26, 279 P.3d 897 (2012).

                                        ANALYSIS

       Joshua Henry contends the evidence does not support the trial court's conclusion

that he needed one hundred and eighty days of involuntary treatment. When, as here, the

trial court weighed the evidence, we limit our review to determining whether substantial

evidence supports the findings and whether those findings support the trial court's

conclusions oflaw. In re Det. ofLaBelle, 107 Wn.2d 196,209, 728 P.2d 138 (1986); In

re Det. ofA.S., 91 Wn. App. 146, 162, 955 P.2d 836 (1998).

       When the superior court rules that a felony defendant is incompetent to stand trial

and dismisses the felony charges, the professional in charge of a treatment facility may

file a petition for one hundred and eighty days of treatment under RCW 71.05.280(3).

RCW 71.05.290(3). The petition must present clear, cogent, and convincing evidence

that, as a result of a mental disorder, the person "presents a substantial likelihood of

repeating similar acts" if released without further treatment. RCW 71.05 .31 O;

RCW 71.05.280(3).




                                              4
No. 33612-3-III
In re Involuntary Treatment ofJ.E.H


       Joshua Henry contends the trial court resorted to speculation and conjecture in

finding that he needed mental health services. He contends the trial court failed to

articulate any facts to support its finding, which he labels a conclusion of law, that he

possesses a mental disability that renders him substantially likely to repeat acts similar to

second degree burglary.

       The trial court's findings of fact, conclusions oflaw, and order are contained in a

form document with handwritten notations relevant to Joshua Henry's case. Although

the document lacks detailed findings of fact, it incorporates the affidavits of the medical

professionals as findings. These affidavits and Henry's testimony at the hearing establish

that Henry suffers from chronic schizophrenia, denies he has a mental disorder, will not

take medications or seek treatment if released, and continues to believe he owns property

he entered illegally. This evidence clearly, cogently, and convincingly supports the trial

court's finding that Henry has a mental disorder that carries a substantial likelihood he

will repeat similar criminal acts. In turn, the finding supports the conclusion that

involuntary treatment is justified under RCW 71.05.280(3).

                                      CONCLUSION

       Based on overwhelming evidence, the trial court found that Joshua Henry

possessed a mental disorder and that Henry was substantially likely to repeat acts similar

to second degree burglary if released without treatment. Accordingly, we affirm the

order of commitment for one hundred and eighty days of mental health treatment.

                                              5


                                                                                                I
I
i
I.
     No. 33612-3-111
     In re Involuntary Treatment ofJ.E.H


           A majority of the panel has determined this opinion will not be printed in the

     Washington Appellate Reports, but it will be filed for public record pursuant to RCW

     2.06.040.




     WE CONCUR:




       d) cl).,o U)                   ~
                            ~
l
l                                 (
        doway,J.
I
I




                                                 6